MAYFIELD, J.
The majority of the court are of the opinion that the contract as to'the purchase of the land in question is within the protection of the rule announced in the case of Loventhal v. Insurance Co., 112 Ala. 108, 20 South. 419, 33 L. R, A. 258, 57 Am. St. Rep. 17, that the plaintiff had an insurable interest in the property, and that'there was no breach of warranty as to the insured’s interest in the property, as set up by the insurance company in its pleas.
*525The majority are of the further opinion that under all the evidence and the issues of this case the plaintiff was entitled to the general affirmative charge as for the amount recovered. They find no reversible errors in the record; that, if errors there were, they were without injury to the defendant, the plaintiff being entitled to the general affirmative charge as for the damages recovered.
Affirmed.
Dowdell, O. J., and Simpson, Anderson, and McClellan, JJ., concur. Mayfield and Evans, JJ., dissent.